DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/2/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title mentions a method but the claims are drawn to the device only.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



 	Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shu et al. US PGPub. 2013/0043510. 	Regarding claim 1, Shu teaches a microelectromechanical systems (MEMS) package (100, fig. 2) [0013], comprising:  	a cap substrate (118, fig. 2) [0015] bonded (using bonding material 124) [0015]  to a device substrate (108, fig. 2) [0014], the cap substrate (118) comprising a MEMS trench (center trench, see examiner’s fig. 1; hereinafter called MT), a scribe trench (left trench, see examiner’s fig. 1; hereinafter called ST), and an edge trench (right trench, see examiner’s fig. 1; hereinafter called ET), respectively recessed from at a front-side surface (FS, see examiner’s fig. 1) of the cap substrate (118); and  	a stopper (122, fig. 2) [0015] disposed within the MEMS trench (MT) and raised from a bottom surface (BS, see examiner’s fig. 1) of the MEMS trench (MT) (Shu et al., fig. 2).

    PNG
    media_image1.png
    949
    1507
    media_image1.png
    Greyscale
                                                   Examiner’s Fig. 1 	Regarding claim 3, Shu teaches the MEMS package of claim 1, wherein a vertical distance (D2, fig. 2) of a lateral surface of the edge trench (ET) with respect to the front-side surface (FS) of the cap substrate (118) is same with a MEMS depth (D2, fig. 2) [0016] of the MEMS trench (MT) (Shu et al., fig. 2). 	Regarding claim 4, Shu teaches the MEMS package of claim 1, wherein a vertical distance (D2, fig. 2) of a lateral surface of the edge trench (ET) with respect to the front-side surface (FS) of the cap substrate (118) is same with a scribe depth (D2, fig. 2) of the scribe trench (ST) (Shu et al., fig. 2). 	Regarding claim 5, Shu teaches the MEMS package of claim 4, wherein a vertical distance (D2, fig. 2) of a lateral surface of the scribe trench (ST) with respect to the front-side (FS) surface of the cap substrate (118) is same with a MEMS depth (D2, fig. 2) of the MEMS trench (MT) (Shu et al., fig. 2). 	Regarding claim 6, Shu teaches the MEMS package of claim 1, wherein a MEMS depth (D2, fig. 2) of the MEMS trench (MT) is same with a vertical distance (D2, fig. 2) of a lateral surface of the edge trench (ET) with respect to the front-side (FS) surface of the cap substrate (118) and a vertical distance (D2, fig. 2) of a lateral surface of the scribe trench (ST) with respect to the front-side (FS) surface of the cap substrate (118) (Shu et al., fig. 2).

Allowable Subject Matter
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a MEMS package wherein “the stopper has a stopper height same with a vertical distance between a lateral surface of the edge trench and the front-side surface of the cap substrate” as recited in clam 2 in combination with the limitations of claim 1; and
	A MEMS package wherein “the edge trench has a depth deeper than that of the MEMS trench” as recited in clam 7 in combination with the limitations of claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 8-20 of U.S. Patent No. 10865102.  	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 and 8-20 of patent no. 10865102 are broader and anticipate claims 1-2 and 8-20 of the current application. See the table below for claim to claim comparison and matching.
    Current Application (17/109405)
        Patent no. 10865102
1. A microelectromechanical systems (MEMS) package, comprising: a cap substrate bonded to a device substrate, the cap substrate comprising a MEMS trench, a scribe trench, and an edge trench respectively 
recessed from at a front-side surface of the cap substrate; and 
a stopper disposed within the MEMS trench and raised from a bottom surface of the MEMS trench.
1. A microelectromechanical systems (MEMS) package, comprising: a cap substrate bonded to a device substrate, the cap substrate comprising a first trench, a second trench, and an edge trench 

recessed from a front-side surface of the cap substrate; and 
a stopper disposed within the first trench and raised from a bottom surface of the first trench; 
2. The MEMS package of claim 1, 
wherein the stopper has a stopper height same with a vertical distance between a lateral surface of the edge trench and the front-side surface of the cap substrate.
2. The MEMS package of claim 1, 
wherein the stopper has a stopper height vertically between the top surface and the front-side surface of the cap substrate that is equal to a first vertical distance between a first lateral surface of the edge trench and the front-side surface of the cap substrate.
8. A microelectromechanical systems (MEMS) package, comprising: a device substrate comprising a first MEMS device and a second MEMS device; a cap substrate bonded to the device substrate, the cap substrate comprising a first trench overlying the first MEMS device, a second trench overlying the second MEMS device, and a scribe trench disposed in a scribe line region and recessed from a front-side surface of the cap substrate, the first trench and the second trench having different depths; and 
a stopper raised from a bottom surface of the first trench to a position vertically lower than the front-side surface of the cap substrate.
8. A microelectromechanical systems (MEMS) package, comprising: a device substrate comprising a first MEMS device and a second MEMS device; and a cap substrate bonded to the device substrate, the cap substrate comprising a first trench overlying the first MEMS device, a second trench overlying the second MEMS device, and a scribe trench disposed in a scribe line region and recessed from a front-side surface 
of the cap substrate; wherein 


a stopper is disposed within the first trench and raised from a bottom surface of the first trench to a position vertically lower than the front-side surface of the cap substrate.
9. The MEMS package of claim 8, wherein the first trench has a first depth with respect to the front-side surface of the cap substrate smaller than a second depth of the second trench with respect to the front-side surface of the cap substrate.
9. The MEMS package of claim 8, wherein the first trench has a first depth with respect to the front-side surface of the cap substrate smaller than a second depth of the second trench with respect to the front-side surface of the cap substrate.
	
10. The MEMS package of claim 9, wherein the scribe trench has a third depth same with the second depth of the second trench.11. The MEMS package of claim 8, wherein the scribe trench is disposed between the first trench and the second trench.
10. The MEMS package of claim 9, wherein the scribe trench has anP20170734US02Serial No. 16/934,255Page 4 intermediate lateral surface between a bottom surface of the scribe trench and the front-side surface of the cap substrate.11. The MEMS package of claim 10, wherein the intermediate lateral surface is located in a vertical depth same as the second depth.
12. The MEMS package of claim 8, further comprising an edge trench in a boundary region of the cap substrate.
12. The MEMS package of claim 11, further comprising an edge trench in a boundary region of the cap substrate having a depth equal to that of the scribe trench.
13. The MEMS package of claim 12, wherein the edge trench has a lateral surface having a vertical distance with respect to the front-side surface of the cap substrate that is equal to a stopper depth of the stopper.
13. The MEMS package of claim 12, wherein the edge trench has a first lateral surface having a first vertical distance with respect to the front-side surface of the cap substrate that is equal to a height of the stopper with respect to the front-side surface of the cap substrate.
14. The MEMS package of claim 12, wherein the edge trench has a lateral surface having a vertical distance with respect to the front-side surface of the cap substrate that is equal to the depth of the first trench.
14. The MEMS package of claim 13, wherein the edge trench has a second lateral surface having a second vertical distance with respect to the front-side surface of the cap substrate that is equal to the first depth.
15. The MEMS package of claim 12, wherein the edge trench has a lateral surface having a vertical distance with respect to the front-side surface of the cap substrate that is equal to a scribe depth of the scribe trench.
15. The MEMS package of claim 14, wherein the edge trench has a third lateral surface having a third vertical distance with respect to the front-side surface of the cap substrate that is equal to a scribe depth of the scribe trench.

	
16. The MEMS package of claim 8, wherein the device substrate and the cap substrate are bonded by a pair of bonding elements through a eutectic bonding.
16. The MEMS package of claim 8, wherein the device substrate and the cap substrate are bonded by a pair of bonding elements through a eutectic bonding.
	
17. The MEMS package of claim 16, wherein the pair of bonding elements is disposed between the first MEMS device and the second MEMS device.
17. The MEMS package of claim 16, wherein the pair of bonding elements is disposed between the first MEMS device and the second MEMS device.
18. A microelectromechanical systems (MEMS) package, comprising: a device substrate comprising a first MEMS device and a second MEMS device; and a cap substrate bonded to the device substrate, the cap substrate enclosing a first cavity overlying the first MEMS device and a second cavity overlying the second MEMS device; wherein the first cavity has a first depth with respect to a front-side surface of the cap substrate smaller than a second depth of the second cavity with respect to the front-side surface of the cap substrate; and 
a stopper raised from a bottom surface of the first cavity to a position within the first cavity.
18. A microelectromechanical systems (MEMS) package, comprising: a device substrate comprising a first MEMS device and a second MEMS device; and a cap substrate bonded to the device substrate, the cap substrate enclosing a first cavity overlying the first MEMS device and a second cavity overlying the second MEMS device; wherein the first cavity has a first depth with respect to a front-side surface of the cap substrate smaller than a second depth of the second cavity with respect to the front-side surface of the cap substrate; and wherein 
a stopper is raised from a bottom surface of the first cavity to a position within the first cavity 




19. The MEMS package of claim 18, further comprising a scribe trench disposed within the cap substrate, wherein the scribe trench has a third depth same with the second depth of the second cavity.
19. (Original) The MEMS package of claim 18, further comprising a scribe trench disposed within the cap substrate, wherein the scribe trench comprises a central portion having a third depth greater than the second depth of the second cavity and a peripheral portion with an intermediate depth smaller than the third depth.
20. The MEMS package of claim 18, wherein the stopper has a top surface vertically lower than the front-side surface of the cap substrate.
20. (Original) The MEMS package of claim 19, wherein the intermediate depth is equal to the second depth.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892